
	
		III
		110th CONGRESS
		2d Session
		S. RES. 724
		IN THE SENATE OF THE UNITED STATES
		
			December 9, 2008
			Mr. Casey (for himself,
			 Mr. Voinovich, and
			 Mr. Conrad) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate on the
		  horrific terrorist attacks and siege in Mumbai, India, beginning on November
		  26, 2008, and concluding on November 29, 2008.
	
	
		Whereas, on the evening of November 26, 2008, evidence
			 strongly suggests that 10 terrorists came ashore into the city of Mumbai,
			 India, from a hijacked fishing trawler in the Arabian Sea, and conducted
			 coordinated attacks on major hotels, restaurants, hospitals, and transportation
			 hubs, and a religious center;
		Whereas the attackers entered into a standoff with
			 security forces of the Government of India over the next 60 hours at a number
			 of sites, deliberately holding many hostages while trapping other innocent
			 victims with no means of escape;
		Whereas authorities of the Government of India brought the
			 horrific three-day siege of Mumbai to a close on the morning of November 29,
			 2008;
		Whereas the final death toll from the siege exceeded 170
			 victims, with hundreds more injured;
		Whereas those murdered include citizens of India as well
			 as 22 foreigners from 11 different countries, including the following six
			 United States citizens: Aryeh Leibish Teitelbaum, Rabbi Gavriel Noah Holtzberg,
			 Ben Zion Chroman, Sandeep Jeswani, Alan Michael Scherr, and Naomi Leia
			 Scherr.
		Whereas the terrorists who attacked Mumbai attacked a
			 symbol of religious pluralism and outreach, a Jewish outreach center at the
			 Nariman House, murdering six residents of the Nariman House, including Rabbi
			 Holtzberg and his five-month pregnant wife, Rivka, orphaning their two-year old
			 son, Moshe, who was heroically rescued by his Indian nanny, Sandra
			 Samuel;
		Whereas nine of the attackers were found dead at various
			 sites where they were engaged in a standoff with authorities of the Government
			 of India, with only one surviving attacker taken into custody;
		Whereas evidence collected to date suggests the
			 involvement of an Islamic militant group, Lashkar-e-Taiba, that has ties to al
			 Qaeda and operates out of Pakistan;
		Whereas India has endured a series of devastating
			 terrorist attacks in recent years, suffering 3,674 deaths from terrorist
			 attacks in a recent three-year period; and
		Whereas India, the world’s largest democracy, is a
			 strategic partner of the United States, and this bilateral relationship is
			 built on common values and unity against extremism: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)affirms that the
			 people of the United States stand in unison with the people of India in the
			 aftermath of these horrific terrorist attacks;
			(2)condemns strongly
			 the atrocities perpetrated against the people of Mumbai, conveys its deepest
			 condolences to the families and loved ones of those killed, and expresses its
			 wishes for the speedy recovery of the hundreds of people injured in these
			 senseless attacks;
			(3)notes that these
			 attacks did not only target citizens of India, but represented a collective
			 assault against the international community, with 22 foreigners, including six
			 Americans, among those murdered;
			(4)noting that
			 President Bush has offered United States Government assistance, encourages the
			 Government of India to conduct a comprehensive investigation into the attacks
			 and applauds the tone of moderation and restraint exhibited by the Government
			 of India to date in reaction to these horrific attacks;
			(5)urges the
			 Government of Pakistan to investigate aggressively the possible connection of
			 groups based in Pakistan, including the Lashkar-e-Taiba, to the Mumbai attacks
			 and take definitive action to apprehend and detain suspects, and is thus
			 encouraged by the raid on an apparent militant camp on December 7, 2008, and
			 the arrest of key suspects;
			(6)calls upon the
			 Government of Pakistan to take all necessary steps to root out all extremist
			 groups operating on its territory, halt attacks aimed at Pakistan and any other
			 countries, and ensure that no elements of the Government support such
			 groups;
			(7)strongly
			 encourages President-elect Obama to consider ways in which the United States
			 Government can bolster counter-terrorism cooperation with the Government of
			 India to ensure that authorities in that country possess all the requisite
			 equipment and training needed to prevent and respond to future terrorist
			 attacks; and
			(8)urges bolstered
			 United States efforts to develop and implement policies and projects to combat
			 all forms of religious extremism, including anti-Semitism, in order to deter
			 the type of targeted attacks like that waged against the Chabad Lubavitch
			 center in Mumbai.
			
